IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0773
                             Filed November 3, 2021


IN THE INTEREST OF A.G.,
Minor Child,

T.B., Mother,
       Respondent-Appellant,

L.F. and J.F.,
       Petitioners-Appellees.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Celene Gogerty, Judge.



       A mother appeals the termination of her parental rights under Iowa Code

chapter 600A (2020). AFFIRMED.



       Raya D. Dimitrova of Carr Law Firm, P.L.C., Des Moines, for appellant.

       Ryan Genest of Simpson, Jensen, Abels, Fischer & Bouslog, P.C., Des

Moines, for appellees.

       Jesse Macro of Macro & Kozlowski, L.L.P., West Des Moines, attorney and

guardian ad litem for minor child.




       Considered by Bower, C.J., Schumacher, J., and Doyle, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                          2


DOYLE, Senior Judge.

         A mother appeals the termination of her parental rights under Iowa Code

chapter 600A (2020).       She challenges the juvenile court’s findings that she

abandoned the child and that termination is in the child’s best interest. We review

these claims de novo. See In re B.H.A., 938 N.W.2d 227, 232 (Iowa 2020).

Although we are not bound by the trial court’s fact findings, we give weight to them,

especially those about witness credibility. See Iowa R. App. P. 6.904(3)(g); In re

C.A.V., 787 N.W.2d 96, 99 (Iowa Ct. App. 2010).

         The child was born in 2015. The mother and the child moved in with the

paternal grandmother and her husband before the child was four weeks old. In

February 2016, with the consent of the mother and father, the probate court

appointed the grandmother and her husband guardians of the child. The mother

moved out of the home shortly after while the child has remained in the guardians’

care.

         The guardians first petitioned to terminate parental rights to the child in

2017.     They dismissed the petition in 2018 after consenting to modify the

guardianship to provide monthly therapeutic visitation to allow the mother to re-

establish a relationship with the child. The mother began those visits in August

2018, but they were temporarily suspended after she cancelled her November

2018 visit. The visits resumed in March 2019. But at her July 2019 visit, the mother

told the therapist she would consent to termination of her parental rights. Her final

visit with the child was in August 2019, and she has not had contact with the child

since.
                                          3


       In May 2020, the guardians again petitioned to terminate parental rights. By

the time of the termination hearing, the mother had not seen the child in more than

one and one-half years. She had not sent the child any gifts, cards, or letters. The

mother admits that she has provided no support to the child since the guardianship

was modified in 2018. Nor did she ask about the child until December 2020, more

than six months after the termination petition was filed.

       Clear and convincing evidence shows the mother has abandoned the child.

Abandonment occurs when a parent “rejects the duties imposed by the parent-

child relationship, . . . which may be evinced by the person, while being able to do

so, making no provision or making only a marginal effort to provide for the support

of the child or to communicate with the child.” Iowa Code § 600A.2(20). A parent

is considered to have abandoned a child six months of age or older

       unless the parent maintains substantial and continuous or repeated
       contact with the child as demonstrated by contribution toward
       support of the child of a reasonable amount, according to the parent’s
       means, and as demonstrated by any of the following:
              (1) Visiting the child at least monthly when physically and
       financially able to do so and when not prevented from doing so by
       the person having lawful custody of the child.
              (2) Regular communication with the child or with the person
       having the care or custody of the child, when physically and
       financially unable to visit the child or when prevented from visiting
       the child by the person having lawful custody of the child.
              (3) Openly living with the child for a period of six months within
       the one-year period immediately preceding the termination of
       parental rights hearing and during that period openly holding himself
       or herself out to be the parent of the child.

Id. § 600A.8(3)(b). At best, the mother’s efforts have been marginal. Because she

met none of the requirements set forth in section 600A.8(3)(b), we agree the

guardians have shown the mother abandoned the child.
                                         4


       We then turn our inquiry to the child’s best interest. To terminate parental

rights, the evidence must show termination is in the child’s best interest. See In re

R.K.B., 572 N.W.2d 600, 602 (Iowa 1998). In determining a child’s best interest,

we look to the framework described in Iowa Code section 232.116, see In re

A.H.B., 791 N.W.2d 687, 690-91 (Iowa 2010), which requires that we “give primary

consideration to the child’s safety, to the best placement for furthering the long-

term nurturing and growth of the child, and to the physical, mental, and emotional

condition and needs of the child,” Iowa Code § 232.116(2).

       We agree that termination is in the child’s best interest. The mother lived

with the child for only a short time early in the child’s life and currently has no

relationship with her. In contrast, the child has lived with the guardians for almost

her entire life and calls them “mom” and “dad.” The mother’s attempt to re-

establish a relationship with the child were short-lived and part of a larger pattern

of inconsistent involvement in the child’s life. She has failed to provide the child

with the stability, just as she has provided no physical, emotional, or financial

support. The mother’s past performance suggests the quality of the future care

she is able to provide. See B.H.A., 938 N.W.2d at 233.

       Children do not come equipped with pause buttons. See In re A.M., 843

N.W.2d 100, 112 (Iowa 2014) (holding that the court must not deprive children

permanency on the hope that someday the parent will be able to provide a stable

home); In re A.C., 415 N.W.2d 609, 614 (Iowa 1987) (noting that if the plan to

reconcile parent and child fails, “all extended time must be subtracted from an

already shortened life for the children in a better home”). After more than six years

in limbo, the child needs and deserves the permanency that termination and
                                       5


adoption will provide. This need outweighs the rights and needs of the mother.

See In re C.S., 776 N.W.2d 297, 300 (Iowa Ct. App. 2009). We therefore affirm.

      AFFIRMED.